Citation Nr: 1028422	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for basal cell carcinoma, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1967 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant testified before a Veterans Law Judge in April 
2009, and the issue currently on appeal was remanded by the Board 
in October 2009 for further development.  Since the October 2009 
remand, the Veterans Law Judge who conducted the April 2009 
hearing has left the Board.  Pursuant to 38 C.F.R. § 20.717 
(2009), the Veteran was afforded the opportunity to testify at 
another hearing.  In July 2010, he submitted a statement 
requesting to be scheduled for a hearing conducted at his local 
RO.  As the appellant's requested hearing has not yet been 
conducted, this matter should be REMANDED to schedule the 
appellant for a Travel Board hearing per his request.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304(a) (2009)

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing per his request.  Appropriate 
notification should be given to the appellant 
and his representative, if any, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


